Citation Nr: 9926842	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  96-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for the post-operative 
residuals and recurrent dislocation of the right shoulder 
(major), currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from June 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Reno, Nevada, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  It was previously before the Board in May 1998, but 
was remanded for additional development. 

The development requested by the May 1998 remand included 
scheduling the veteran for VA neurological and orthopedic 
examinations.  The examiners were to express opinions 
concerning the degree of right shoulder disability due to the 
veteran's service connected disability, and the degree of 
disability due to a possible stroke.  The veteran failed to 
report for a VA orthopedic examination scheduled for March 
1999.  He did not request this examination to be rescheduled.  
He did report for the VA neurological examination in February 
1999.  However, the examiner was not provided with the 
veteran's claims folder, and did not express the requested 
opinion.  Therefore, the veteran was scheduled for follow up 
neurological examinations in March 1999, but he failed to 
report.  He did not request that the examinations be 
rescheduled.  Therefore, as the RO has attempted to complete 
the development requested by the May 1998 remand, but has not 
received full cooperation from the veteran, and as there is 
no indication that further cooperation could be expected 
following an additional remand, the Board finds that the 
requested development has been completed to the extent that 
is possible without that cooperation, and that the case is 
ready for further appellate review. 


FINDINGS OF FACT

The veteran is right handed and his right shoulder disability 
is productive of limitation of motion to approximately midway 
between his side and shoulder level.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for an 
increased rating for the post-operative residuals and 
recurrent dislocation of the right shoulder (major) have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.71, Code 5003, 5010, 5200, 5201, 5202 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
post operative dislocation of the right shoulder was 
established in a May 1970 rating decision.  A 20 percent 
evaluation was assigned for this disorder.  The evaluation 
was decreased to zero percent in May 1972.  The rating for 
the veteran's disability was increased to 10 percent in a 
July 1991 rating decision, and to 20 percent in a September 
1992 rating decision.  A June 1993 rating decision increased 
the evaluation for the veteran's disability to the current 30 
percent rating.  The decision stated that the increase was 
awarded in order to reflect an active range of motion that 
was limited to midway between the side and shoulder level, 
and moderate muscle atrophy.  It was also noted that the 
right arm was the veteran's major extremity.  

The veteran's right shoulder disability is evaluated under 
the rating code for limitation of motion of the arm.  
Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  

The rating code for impairment of the humerus is also for 
consideration.  Under this rating code, loss of the head of 
the humerus (flail shoulder) is rated as 80 disabling for the 
major arm and 70 percent disabling for the minor.  Nonunion 
of the humerus (false flail joint) is evaluated as 60 percent 
disabling for the major arm and 50 percent for the minor arm.  
Fibrous union of the humerus is considered 50 percent 
disabling for the major arm and 40 percent disabling for the 
minor.  Recurrent dislocation of the scapulohumeral joint 
characterized by frequent episodes and guarding of all arm 
movements is 30 percent disabling for the major arm and 20 
percent disabling for the minor.  Recurrent dislocation with 
infrequent episodes, and guarding of movement only at 
shoulder level is rated as 20 percent disabling for each arm.  
Malunion of the humerus with marked deformity is rated as 30 
disabling for the major arm and 20 percent disabling for the 
minor.  Moderate deformity is evaluated as 20 disabling for 
each arm.  38 C.F.R. § 4.71a, Code 5202.  

Finally, the Board notes that the current diagnoses include 
arthritis of the right shoulder.  Traumatic or degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate codes for 
the specific joint or joints involved, as listed above.  
38 C.F.R. § 4.71a, Code 5003, 5010.

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes the findings of a VA 
examination of the joints conducted in May 1996.  The veteran 
had a medical history of being struck by shrapnel in the 
right shoulder during active service, which caused a 
subluxation of the humerus.  He currently complained of pain 
and a decreased in the range of motion.  The objective 
findings noted tenderness over the anterolateral and superior 
aspect of the shoulders.  Passive movement of the shoulder in 
a rotory motion resulted in crepitus.  The range of motion 
was described as severely restricted.  Flexion was to 75 
degrees, extension was to 20 degrees, internal and external 
rotation were to 45 degrees, abduction was to 80 degrees, and 
adduction was to 10 degrees.  The examiner stated that at 
that time the veteran was unemployable in a job that required 
use of his right major arm.  The diagnosis was severe 
degenerative joint disease of the right (major) shoulder.  

The veteran was afforded a hearing before a hearing officer 
at the RO in November 1996.  He demonstrated the range of 
motion of the right shoulder for the hearing officer, and 
stated that his pain began when he moved his hand only two 
inches from his thigh.  He added that he could only move it a 
total of six inches away from his thigh.  The veteran 
testified that he wore a shoulder harness to help control his 
pain, as well as pain medication.  He said that he would 
write by using his left hand to move his right hand.  He was 
unable to use his right arm to do chores around the house.  
The veteran said that he experienced frequent swelling of his 
right shoulder.  He rated the overall function of his right 
arm as 3 or 4 on a scale of 10.  However, he noted that he 
did not use his right arm to do many simple tasks, such as 
close a door or turn a door knob.  He said he was 
experiencing throbbing and pain during the hearing.  See 
Transcript. 

Private medical records from March 1997 show that the veteran 
was admitted through the emergency room with a chief 
complaint of altered mental status.  He said that the right 
side of his body was weak after falling down.  The emergency 
room records show that the veteran had 2/5 strength on the 
right side, with decreased sensation.  The impression at that 
time included hemiparesis, and transient ischemic attacks 
versus cerebrovascular accident.  The discharge summary 
continued to note decreased motor strength on the right side.  
The assessment of the examiner included right-sided 
hemiparesis secondary to transient ischemic attack versus 
cerebrovascular accident.  The discharge diagnoses included 
insulin-dependent diabetes mellitus with hypoglycemia 
resulting in right-sided facial weakness, now recovered.  The 
discharge diagnoses did not mention transient ischemic attack 
or cerebrovascular accident.  

VA hospital records from April 1997 show that the veteran was 
admitted for treatment of several disabilities, including 
acute renal failure, history of hypertension, and history of 
insulin dependent diabetes mellitus.  He complained of a 
strange feeling in his right arm and leg, and of feeling 
light-headed.  

A VA X-ray study of the right shoulder was conducted in July 
1997.  The impression was degenerative arthritis. 

VA treatment records dated September 1997 state that the 
veteran was unable to move his arm more than 30 degrees 
without pain.  The arm was painful on passive motion testing, 
and the veteran resisted raising it.  The assessment was 
frozen shoulder.  

The veteran appeared at a hearing at the RO before the 
undersigned Board member in February 1998.  He testified that 
the pain in his arm was too severe to allow him to complete 
recommended exercises designed to improve his arm strength 
and coordination.  He said that he received continual 
treatment for his shoulder from the VA outpatient clinic.  
The veteran noted that he often wore a brace to support his 
shoulder.  He said that his range of motion was extremely 
limited, and that he did not have any strength.  His pain 
would radiate from the shoulder to the hand, and as the 
veteran was right-handed, it affected his ability to write.  
He described his pain as 15 on a scale of 1 to 10.  The 
veteran used pain medication to keep this under control.  He 
noted that he had suffered a stroke in March 1997, and that 
this also affected his right side.  The veteran said that his 
arm experienced involuntary tremors several times throughout 
the day.  He stated that his job as a dispatcher required him 
to use his right arm to take calls.  The veteran said that he 
used his left arm to move his right arm to reduce pain, and 
not due to atrophy.  He believed that his symptoms had 
increased significantly over the past two and one half years.  
It was noted that the veteran guarded his arm.  The veteran 
said that he could only lift very light objects with his 
right arm.  See Transcript. 

VA fee basis X-ray studies of the right shoulder were 
conducted in July 1998.  The impression was evidence of 
healed fracture and associated arthropathy within the 
shoulder.  The adjacent soft tissue calcifications suggested 
bursitis and/or tendinitis.  

VA treatment records from July 1998 show that the veteran was 
treated for complaints of right shoulder pain.  On 
examination, he was unable to lift his arm past 50 degrees.  
He had a full passive range of motion with pain.  He was 
positive for tenderness.  The assessment was impingement of 
the right shoulder.  

At an August 1998 VA examination, the veteran complained of 
constant right shoulder pain, decreased range of motion, and 
weakness.  He rated the pain 8 1/2 on a scale of 10, with 10 
being unbearable pain.  The pain was described as radiating 
and stabbing in nature.  The veteran said that he took pain 
medication, but that it did not have any effect on his 
condition.  The pain was said to be constant.  The veteran 
denied any episodes of right shoulder dislocation, but 
complained of 15 to 20 recurrent subluxations a month.  He 
said that he had difficulty writing for prolonged periods of 
time, and that he was unable to lift anything at all at work.  
His disability made it more difficult to complete his daily 
activities, and he was no longer able to participate in 
recreational activities.  The veteran was right handed, and 
did not wear a brace.  The right shoulder had 55 degrees of 
flexion, 10 degrees of extension, 50 degrees of abduction, 10 
degrees of adduction, 10 degrees of internal rotation, and 10 
degrees of external rotation.  The muscle strength of the 
right shoulder was decreased against gravity.  The veteran 
complained of radiating right shoulder pain throughout range 
of motion testing.  There was no erythema, edema, ecchymosis, 
or effusion.  The right shoulder was tender to palpation.  No 
calor or abnormal movement was noted, and the veteran was 
guarded during measurement of the range of motion.  The 
diagnosis was shell fragment wound/fracture right shoulder 
status post surgery, residual scars, recurrent subluxation 
and traumatic arthritis with decreased range of motion, 
weakness, and pain.  

The veteran underwent a VA fee basis magnetic resonance 
imaging study of the right shoulder in February 1999.  The 
impression included humerale head deformity, signs of 
moderate osteoarthritis, an apparent osteochondral loose body 
in the upper dorsal glenohumeral joint, and mild encroachment 
of the supraspinatus mechanism due to hypertrophy at the 
acromioclavicular joint.  

The veteran was afforded a VA neurological examination in 
February 1999.  He had a history of significantly reduced 
range of motion of the right shoulder, right shoulder pain, 
swelling and pain of the right arm, pain in the right hand, 
reduced range of motion of the right arm, and tremor of the 
right upper extremity.  There was no numbness.  The veteran's 
neurological complaints included headaches, dizziness, and 
weakness.  On motor examination, there was a significantly 
reduced range of motion of the right shoulder.  The veteran 
had Grade 3/5 weakness of the right upper extremity.  On 
several occasions, the veteran had gross 5 to 6 hertz tremor 
of the right upper extremity.  The sensory examination was 
normal to pinprick and light touch.  Coordination was also 
normal.  An electromyography of the right upper extremity 
revealed normal insertional resting and exertional 
potentials.  The impression was normal electromyography of 
the right upper extremity and paraspinal muscles, normal 
nerve conduction studies of both upper extremities, normal F 
waves of both upper extremities, and a significantly reduced 
range of motion of the right shoulder, in all likelihood 
secondary to the remote shrapnel injury.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 30 percent for the 
veteran's right shoulder disability.  There is no evidence of 
a fibrous union of the right humerus, nonunion of the right 
humerus, or loss of head of the right humerus.  Therefore, 
there is no basis for an evaluation in excess of the current 
30 percent under the rating code for other impairment of the 
humerus.  38 C.F.R. § 4.71a, Code 5202.  Furthermore, the 
veteran does not have the limitation of arm motion necessary 
for an increased evaluation under that rating code.  The May 
1996 VA examination and the August 1998 VA examination are 
the only examinations to include complete range of motion 
measurements, and the August 1998 examination contains the 
most recent measurements of record.  In May 1996, flexion was 
to 75 degrees, extension was to 20 degrees, internal and 
external rotation were to 45 degrees, abduction was to 80 
degrees, and adduction was to 10 degrees.  (Normal range of 
motion for the right shoulder is 180 degrees of flexion, 180 
degrees of abduction, and 90 degrees of internal and external 
rotation.  38 C.F.R. § 4.71, Plate I).  In August 1998, the 
veteran was noted to be right handed, and the range of motion 
of the right shoulder was 55 degrees of flexion, 10 degrees 
of extension, 50 degrees of abduction, 10 degrees of 
adduction, 10 degrees of internal rotation, and 10 degrees of 
external rotation.  VA treatment records from September 1997 
indicate that the veteran was unable to raise his arm more 
than 30 degrees without pain, and July 1998 records show that 
the veteran had 50 degrees of movement of the arm.  As the 
veteran's range of motion has been slightly greater than 
midway between his side and shoulder level on three out of 
the four times it was measured, the Board finds that overall 
range of motion more nearly resembles the criteria for 
continuation of the current 30 percent evaluation.  38 C.F.R. 
§§ 4.7, 4.71a, code 5202.  

The Board has considered the provisions of 38 C.F.R. §§ 4.49 
and 4.59, but these do not indicate that an increased 
evaluation is warranted.  The veteran has testified that he 
has severe pain of his right shoulder, and weakness and pain 
have been objectively demonstrated on examination.  However, 
it has not been shown that these symptoms result in 
additional disability beyond that contemplated by the 30 
percent evaluation.  The veteran wore a brace at the 
hearings, but did not have one at the August 1998 VA 
examination, and a brace was not noted in the other VA 
medical records.  The veteran did not report for the VA 
examinations scheduled in part to determine the presence and 
amount of disability due to pain and weakness.  The August 
1998 VA examiner was explicitly asked on the examination form 
whether or not the veteran had additional disability due to 
factors such as pain and weakness, but additional limitation 
was not indicated other than to note the complaints of pain 
and weakness.  Loss of coordination and excess fatigability 
has not been demonstrated.  Therefore, an increased rating is 
not merited.  


ORDER

Entitlement to an increased rating for the post-operative 
residuals and recurrent dislocation of the right shoulder 
(major) is denied. 



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

